DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 5, 2021 has been entered.
 
Priority
Acknowledgement is made to Applicant’s claim to priority to National Stage Application No. PCT/IB2017/000112 filed January 27, 2017 and to provisional Application No. 62/287,652 filed January 27, 2016. 

Status of Claims
This Office Action is responsive to the amendment filed on September 22, 2020. As directed by the amendment: claim 1 has been amended. Thus, claims 1-17 are presently pending in this application.
Claims 1-6, 8-10, and 12-14 were previously rejected under 35 U.S.C. 103 as being unpatentable over McKinnon et al. (U.S. Pub. No. 2011/0277754) in view of Bienvenu et al. (U.S. Patent No. 6,412,481) in view of Stenzler et al. (U.S. Pub. No. 2004/0060560). Claims 7 and 13-16 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Av-Gay et al. (U.S. Pub. No. 2015/0034084). Claims 8-9 were previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Fischer et al. (U.S. Pub. No. 2007/0062531). Claim 11 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Tolmie et al. (U.S. Pub. No. 2013/0192595). Claim 17 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Buess (U.S. Pub. No. 2015/0272475). Applicant’s amendments necessitated the application of new grounds of rejection, see below. 

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1 recites “wherein the distal end is configured to be open to ambient such that gas moves through the distal end unimpeded”, ln 3-4 should read --wherein the distal end is configured to be open to the ambient environment such that gas moves through the distal end unimpeded --;
Claim 10 recites “The system of claim 1, wherein the gas is characterized by content, contamination, flow, concentration, or any combination thereof.”, ln 1-2 should read --The system of claim 9, wherein the gas is characterized by content, contamination, flow, concentration, or any combination thereof.--.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vann et al. (U.S. Patent No. 6,192,884; hereinafter: “Vann”) in view of Stenzler et al. (U.S. Pub. No. 2004/0060560; hereinafter: “Stenzler”).
Regarding Claim 1, Vann discloses a system for supplemental oxygen delivery configured to administer at least one therapeutic gas to a patient (Abstract, 100, 200; 500; Fig. 6-7A, 9), comprising: a reservoir tube (102; Fig. 6-7A, 9), having a proximal (A, Fig. A annotated wherein the distal end is configured to be open to ambient such that gas moves through the distal end unimpeded (col 8, ln 24-49; Examiner notes: Vann discloses the reservoir as open ended at the distal end.); and; wherein the reservoir tube has a volume larger than the tidal volume of the patient breath (col 9, ln 32 to col 10, ln 32); a therapeutic gas inlet (C, Fig. A annotated below) at the proximal end of the reservoir (Fig. 6-7A, 9), wherein a delivery tube (D, Fig. A annotated below) is connected to the therapeutic gas inlet and a therapeutic gas source (101; Fig. 6-7A, 9; col 8, ln 24-49; col 9, ln 32 to col 10, ln 32); and a patient interface (112, “M”; Fig. 6-7A, 9; col 8, ln 63 to col 10, ln 32) fluidly connected to the proximal end of the reservoir via an inhalation check valve (104, “V1”; Fig. 6-7A, 9; col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: Vann discloses the valve opens to allow the patient to receive the supply of gas contained in the reservoir.), wherein the patient interface is configured to form a gas-tight seal between the patient and the system (col 9, ln 32 to col 10, ln 32), wherein the inhalation check valve is configured to be closed when the patient is exhaling (Abstract; col 8, ln 24-49; col 9, ln 32 to col 10, ln 32), wherein the at least one therapeutic gas is introduced into the reservoir at the proximal end through the at least one therapeutic gas inlet at a time average flow rate greater than the time averaged inhalation rate of the patient (col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: Vann discloses the reservoir is filled during exhalation and before each inhalation cycle.) and the at least one therapeutic gas flows along the reservoir, from the proximal end to the distal end whilst the patient is exhaling (col 8, ln 24-49; col 9, ln 32 to col 10, ln 32), wherein the inhalation check valve is configured to be open when the patient is inhaling (col 8, ln 24-49; col 9, ln 32 to col 10, ln 32), and wherein the inhalation check valve is configured to allow the at least one therapeutic gas to be administered to the patient col 8, ln 24-49; col 9, ln 32 to col 10, ln 32). 

    PNG
    media_image1.png
    654
    906
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 7 of Vann.
Vann does not specifically disclose the system for supplemental oxygen delivery wherein the volume of the at least one therapeutic gas that is introduced into the at least one reservoir tube whilst the patient is exhaling, is greater than the patient's inhaled tidal volume.
Stenzler teaches a device (10; Fig. 1) for effective delivery of a gas for inhalation (Abstract) comprising a reservoir (40; Fig. 1) has a volume larger than the tidal volume of the patient breath [¶¶ 0018, 0027; Examiner notes: Stenzler discloses the gas reservoir bag (40; Fig. 1) can have a capacity of 0.5 to 1 liter in total and that the volume of oxygen flowing into the mask assembly (10; Fig. 1) and the volume of oxygen in the gas reservoir bag (40; Fig. 1) can be greater than the minute ventilation of the patient.]; a patient interface (20; Fig. 1-3) configured to form a gas-tight seal between the patient and the system (¶¶ 0018-0019; Examiner notes: Stenzler discloses a V-shaped metal strip may also be placed at the bridge section to hold the shape of the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the system for supplemental oxygen delivery of Vann to include the volume of the at least one therapeutic gas that is introduced into the reservoir tube whilst the patient is exhaling, is greater than the patient's inhaled tidal volume, as taught by Stenzler for the purpose of ensuring that reservoir has been filled to a capacity to ensure there is adequate amount of therapeutic gas to be delivered (See Stenzler: ¶¶ 0004-0005, 0018-0019, 0026-0027).
Regarding claim 2, the modified device of Vann discloses the system for supplemental oxygen delivery further comprising a second check valve (See Vann: 106, “V2”; Fig. 6-7A, 9), wherein the second check valve is configured to be closed whilst the patient is inhaling, and open whilst the patient is exhaling, and the system is configured to allow the second check valve to vent the gas exhaled by the patient (See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32).
Regarding claim 3, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the reservoir tube is further configured to minimize the effort required by the patient to inhale (See Vann: Fig. 6-7A, 9; col 8, ln 24-49; col 9, ln 32 to col 10, ln 32). Examiner notes: Applicant has recited functional language, “further configured to minimize the effort required by the patient to inhale”, without providing any specific structure to effect said function.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the unimpeded, uninterrupted, non-deviating flow path out for the reservoir tube minimizes the effort required by the patient to inhale.
Regarding claim 4, the modified device of Vann discloses the system for supplemental oxygen delivery wherein a diameter of an exhaust port (at 106; Fig. 6-7A, 9) and the diameter of the reservoir tube is configured to minimize the effort required by the patient to exhale (See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32). Examiner notes: Applicant has recited functional language, “configured to minimize the effort required by the patient to exhale”, without providing any specific structure, other than the inherent diameter measurements of the exhaust port and the reservoir tube, to effect said function.  
Though prior art drawings are not interpreted as depicting scale, unless specified, drawings can be relied upon for what they would reasonably teach one of ordinary skill in the art (MPEP 2125). In this case, the modified device of Vann discloses the diameter of the exhaust port and the diameter of the reservoir tube (See Vann: Fig. 6-7A, 9). Firstly, the reservoir tube does not reside along the claimed exhalation flow path because the check valve (See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Fig. 6-7A, 9).  Thus, the diameter of the reservoir tube cannot add to the effort required by the patient to exhale.  Secondly, the exhaust port accepts the exhalation from the patient in a direct flow path without any changes in direct or obscurations (See Vann: Fig. 6-7A, 9). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention that the unimpeded, uninterrupted, non-deviating exhalation 
Regarding claim 5, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the system is configured to monitor the flow of gas through the proximal end of the at least one reservoir tube (See Vann: col 9, ln 32 to col 10, ln 32). 
Regarding claim 6, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the system is configured to monitor at least one parameter of the flow of gas through the proximal end of the at least one reservoir tube, wherein the at least one parameter comprises flow and concentration [See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: the modified device Vann discloses sensing flow through the proximal end by a mouthpiece pressure transducer (108; Fig. 6-7A, 9) that senses inspiration and analyzing the O2 and CO2.]. 
Regarding claim 8, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the at least one reservoir tube further comprises a sampling port (A, Fig. B annotated below) at the proximal end. 

    PNG
    media_image2.png
    478
    653
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 9 of Vann.
Regarding claim 9, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the sampling port is configured to: monitor the gas delivered to the patient [See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: the modified device Vann discloses sensing flow through the proximal end by a mouthpiece pressure transducer (108; Fig. 6-7A, 9) that senses inspiration and analyzing the O2 and CO2].
Regarding claim 10, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the gas is characterized by flow and concentration. [See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: the modified device Vann discloses sensing flow through the proximal end by a mouthpiece pressure transducer (108; Fig. 6-7A, 9) that senses inspiration and analyzing the O2 and CO2].
Regarding claim 12, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the system is further configured to alter the flow rate of the therapeutic gas (See Vann: col 8, ln 24-49; col 9, ln 32 to col 10, ln 32; Examiner notes: the modified device Vann discloses the flow rate can be sensed and adjustable, at least to zero (See Vann: col 8, ln 38-49).
Regarding claim 13, the modified device of Vann discloses the system for supplemental oxygen delivery, shown above
The modified device of Vann does not specifically disclose the system for supplemental oxygen delivery wherein the therapeutic gas comprises nitric oxide, helium, carbon dioxide, hypoxic gas, a diagnostic gas, or any combination thereof. 
Stenzler teaches a therapeutic gas comprises nitric oxide (¶0017) for the purpose of providing the desired therapy (¶ 0017).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Vann to include the therapeutic gas being nitric oxide as taught by Stenzler for the purpose of providing the desired therapy (See Stenzler: ¶ 0017).
Regarding claim 14, the modified device of McKinnon discloses the system for gas delivery wherein the therapeutic gas is nitric oxide (See Stenzler: ¶ 0017).

Claims 7 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vann in view of Stenzler as applied to claim 1 above, and further in view of Av-Gay et al. (U.S. Pub. No. 2015/0034084; hereinafter: “Av-Gay”).
Regarding Claim 7, the modified device of Vann discloses the system for supplemental oxygen delivery, shown above. 
The modified device of Vann does not specifically disclose the system for supplemental oxygen delivery wherein the reservoir tube further comprises a flow meter at the distal end.
Av-Gay teaches the flow of gas verified and calibrated with a mass flow meter (¶ 0349) for the purpose of ascertaining the flow rate at the distal port and ensuring the desired flow rate (¶ 0349).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Vann to include the flow meter at the distal end as taught by Av-Gay for the purpose of ascertaining the flow rate at the distal port and ensuring the desired flow rate (See Av-Gay: ¶ 0349).

Regarding claims 13-14, the modified device of Vann discloses the system for supplemental oxygen delivery, shown above.  
The modified device of Vann does not specifically disclose the system for supplemental oxygen delivery wherein the therapeutic gas comprises nitric oxide.
Av-Gay teaches a device for treating respiratory disorders using nitric oxide (Abstract; ¶¶ 0012-0013, 0023-0024) for the purpose of treating a human subject suffering from, or prone to suffer from, a disease or disorder that is manifested in the respiratory tract, or from a disease or disorder that can be treated via the respiratory tract (Abstract; ¶¶ 0012-0013, 0023-0024).

Regarding claim 15, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the concentration of nitric oxide is 160 ppm in a mixture of oxygen and nitrogen (See Av-Gay: Abstract; ¶¶ 0011, 0014, 0347, 0352, 0364). 
Regarding claim 16, the modified device of Vann discloses the system for supplemental oxygen delivery wherein the nitric oxide is at a concentration of 400 ppm to 0.5 ppm (See Av-Gay: ¶¶ 0338-0339). Examiner notes: In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)(See MPEP: 2144.05) In this case, Av-gay discloses the nitric oxide is at a concentration of 160 ppm-800 ppm.  Therefore, it is obvious that the claimed range of 400 ppm to 0.5 ppm is disclosed by the range 160 ppm-800 ppm of Av-Gay. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Vann in view of Stenzler as applied to claim 1 above, and further in view of Tolmie et al. (U.S. Pub. No. 2013/0192595; hereinafter: “Tolmie”).
Regarding claim 11, the modified device of Vann discloses the system for supplemental oxygen delivery, shown above
The modified device of Vann does not specifically disclose the system for supplemental oxygen delivery wherein the system is further configured to issue an alert if a monitored value of any one of the concentration the at least one therapeutic gas, flow rate, or any combination thereof, deviates from a threshold value.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Vann to include the system configured to issue the alert if the monitored value of any one of the concentration the at least one therapeutic gas, flow rate, or any combination thereof, deviates from the threshold value as taught by Tolmie for the purpose of preventing an incorrect treatment and adjusting the flow of breathing gas delivered to the patient and the desired target NO concentration in response to the alert (See Tolmie: ¶¶ 0020; 0062-0069; Fig. 3-5).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Vann in view of Stenzler  as applied to claim 1 above, and further in view of Buess (U.S. Pub. No. 2015/0272475).
Regarding claim 17, the modified device of Vann discloses the system for supplemental oxygen delivery, shown above
The modified device of Vann does not specifically disclose the system for supplemental oxygen delivery wherein the therapeutic gas is a tracer gas. 
Buess teaches a device comprising a therapeutic gas comprises a tracer gas (“nitrogen/N2”; ¶¶ 0003, 0012-0014, 0048) for the purpose of performing a multiple breath washout process (¶ 0003, 0012-0014, 0048).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the modified device of Vann to include the 

Response to Arguments
Applicant’s arguments regarding the new limitations with respect to “the distal end of the at least one reservoir tube conjured to be open to ambient such that gas moves through the distal end unimpeded”, as recited in independent claim 1 have been considered but are moot because the arguments do not apply to the rejection in the previous office action (e.g., do not apply to claim limitations previously rejected).  All arguments directed to new limitations in the amended claims are addressed in the 35 U.S.C. 103 rejection over Vann in view of Stenzler, shown above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 


/ELLIOT S RUDDIE/Examiner, Art Unit 3785